TDCJ Offender Details Page 1 of 2

, ipqu

E TDCJ lmrer o £\zew Offender Search

 

“,:’;" T§x_A_s D\EPA,RTM,EM 015 CRimlNAL JU.S`TI,.G_E.

 

Offender lnformation Details

S|D Number: 02522354

TDCJ Number: 00320666

Name: LEW|S,EDW|N ARTHUR

Race: B

Gender: M

DOB: ' 1961-04-28 _

Maximum Sentence Date: 2059-03-05 CUMULAT/VE OFFENSES
Current Faci|ity: _B_E_]'_Q l

Projected Re|ease Date: 2052-09-16

Paro|e E|igibi|ity Date: 1998-11-08

Offender Visitation E|igib|e: §

information provided is updated once daily dun'ng Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATION FOR SCHEDULED RELEASE:

 

S¢hedu|ed Re|ease Date: Offender is not scheduled for release at this time.
scheduled Re|ease Type: Wil| be determined When release date is scheduled
scheduled Re|ease Lo¢ati°n; Wi|l be determined When release date is scheduled
PawleRe\/'ewlnformafwn

 

 

Offense History:

 

Offense
Date

Sentence Case Sentence (YY-
Date No. MM-DD)

Offense _County

 

 

 

http://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?sid=025 223 54 8/19/2015